Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 20, 2021 has been considered by the examiner.

Response to Amendment
The amendment filed December 3, 2021 has been entered. Claims 2-3, 5-6, 8-9, and 11-12 are cancelled, and claims 1, 4, 7, 10, and 13-20 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed September 3, 2021.

REASONS FOR ALLOWANCE
Claims 1, 4, 7, 10, and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The closest prior art found by examiner to teach the limitations “calculate a positive velocity vector at each reflection position by autocorrelation from a third IQ signal string composed by IQ signals having positive phases in the first IQ signal string and the second IQ signal string, calculate a negative velocity vector at each reflection position by autocorrelation from a fourth IQ signal string composed by IQ signals having negative phases in the first IQ signal string and the second IQ signal string, and detect a velocity of a tissue in the subject by computing an average value of the positive velocity vector Lin (US 9173640 B2, published November 3, 2015).
	Lin, while disclosing an ultrasound imaging system that calculates a positive flow by autocorrelation from IQ signals and calculates a negative flow by autocorrelation from IQ signals, does not explicitly teach the positive and negative flow are positive and negative velocity vectors, and does not explicitly teach that the IQ signals used to calculate positive flow and negative flow are from a first IQ signal string and a second IQ signal string. 
The first IQ signal string and the second IQ signal string are in reference to “a first IQ signal string corresponding to the first ultrasonic pulse and a second IQ signal string corresponding to the second ultrasonic pulse” in claim 1, which the first ultrasonic pulse and the second ultrasonic pulse are in reference to “a first ultrasonic pulse and a second ultrasonic pulse having phases inverted from each other…” in claim 1, all of which Lin does not explicitly teach. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793   

/Oommen Jacob/Primary Examiner, Art Unit 3793